Citation Nr: 0828486	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent for 
the period from December 6, 2002; and higher than 50 percent 
for the period from September 14, 2005 to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).   

The veteran was afforded a video-conference hearing before 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of that hearing is associated with the claims 
file.  The Board remanded the case for development of 
evidence in January 2007.  The requested development has 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  During the period from December 6, 2002, to September 13, 
2005, the post-traumatic stress disorder resulted in 
disturbances of motivation and mood, but did not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

2.  During the period from September 14, 2005, the service-
connected PTSD did not cause occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD higher 
than 30 percent for the period from December 6, 2002, to 
September 13, 2005; or higher than 50 percent for the period 
from September 14, 2005 to the present date are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters dated in January 2003 and January 2007 
from the RO provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The veteran was also provided information regarding 
the assignment of ratings and effective dates in March 2008.  
The Board notes that the veteran's claim for higher ratings 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  His Social Security 
Administration records were obtained, and he was afforded 
disability evaluation examinations.  The veteran had a 
hearing before a Veterans Law Judge in September 2005.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

Diagnostic Code 9411 provides that a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted when post-traumatic stress disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The RO has assigned a staged rating for the veteran's PTSD.  
The disorder was rated as 30 percent for the period from 
December 6, 2002; and higher than 50 percent for the period 
from September 14, 2005 to present 

During the hearing held before the undersigned Veterans Law 
Judge in September 2005, the veteran presented testimony that 
he was under treatment for symptoms of PTSD twice a month, 
and took medications two times a week.  He stated that he had 
social impairment in that he did not have any close friends.  
He reported having nightmares and night sweats.  He also 
reported having suicidal and homicidal ideation.  He reported 
getting Social Security disability benefits, but said that he 
was not sure if that was due to his PTSD or a back disorder.  
The veteran's wife provided corroborating testimony.  

A decision from the Social Security Administration dated in 
December 2002 reflects that the veteran was found to be 
disabled due to degenerative disc disease of the lumbar spine 
and diabetes, but does not address the PTSD.  

The evidence which has been presented also includes VA 
examination reports and VA and private mental health 
treatment records.  For example, a private medical treatment 
record dated in May 2003 reflects that the veteran reported 
that he had problems with sleeping and would twitch and turn 
and wake up often.  He also reported being moody and 
irritable often.  He also reported fluctuating energy, mood 
swings, decreased ability to tolerate stress, withdrawal, 
loss of interest, hopelessness, worthlessness, boredom, lack 
of patience, difficulty concentrating, difficulty 
remembering, and anxiety.  He denied having hallucinations, 
delusions, and paranoia.  He also denied suicidal ideation.  
He had no history of psychiatric hospitalizations or 
outpatient treatment.  He had been married for five years, 
and this was his second marriage.  It was noted that he had 
received disability payments for one year due to back 
problems.  On mental status examination, he was well 
nourished, well developed, and casually but appropriately 
dressed and groomed.  He was alert and oriented to person, 
place and time.  His speech was soft.  His affect was 
shallow, and his mood was depressed.  He did not appear to be 
anxious.  He denied suicidal ideation, and his thoughts were 
logical and his memory was intact.  He denied hallucinations, 
delusions, and paranoia.  His insight and judgment seemed 
fair.  The diagnoses were depressive disorder, NOS (not 
otherwise specified), and dreams versus flashbacks.  Other 
private treatment records contain similar information.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in December 2003 shows that the veteran 
reported that he had flashbacks and bad dreams.  He said that 
this had started around January 2003 and that it just came 
all at once.  He reported that the nightmares were about 
three times a week and involved someone chasing him.  The 
veteran said that his wife reported that he fought in his 
sleep.  He did not report intrusive thoughts during the day.  
He did say that he got startled by little things and jumped.  
He reported that he avoided crowds.  He did not watch war 
movies because they triggered memories.  The veteran said 
that he had been married for five years and they got along 
fairly well, but he said that he could not get close to her 
or to anyone.  He reportedly had not worked for about two 
years due to back problems.  He said that he spent the 
majority of time by himself at home and read books.  He also 
visited his brother who was incapacitated.  

On mental status examination, he was causally groomed.  He 
was fully cooperative, and gave no reason to doubt the 
information he provided.  He did not display significant 
anxiety or dysphoria during the examination.  His speech was 
within normal limits with regard to rate and rhythm.  His 
mood was euthymic and affect was appropriate.  His thought 
processes were logical and tight, with no loosening of 
associations or confusion noted.  There was no gross 
impairment in memory observed.  The veteran was oriented in 
all spheres.  Hallucinations were not complained of, and no 
delusional material was noted during the examination.  His 
insight was adequate, as was judgment.  He denied current 
suicidal ideation and denied homicidal ideation.  The 
diagnosis was post-traumatic stress disorder.  The examiner 
assigned a Global Assessment of Functioning score of 52.  

VA treatment records reflect ongoing treatment.  For example, 
in May 2004, it was noted that the patient was sometimes 
vague and contradictory, but was able to relate complaints 
such as difficulties with sleep.  Following examination, the 
diagnoses were major depressive disorder, moderate, anxiety 
disorder, NOS, and rule out PTSD.  

A written statement dated in September 2005 from John W. 
Rago, a licensed psychologist, indicates that the veteran had 
symptoms consistent with PTSD including flashbacks, 
nightmares, withdrawal from social activities, lost interest 
in previously enjoyed activities, and increased startle 
response.  The psychologist assigned a GAF score of 49, and 
concluded that the veteran was unemployable.  

A treatment record dated in January 2006 from Asim A. Shah, 
M.D., reflects that the veteran reported that he had been 
going to some classes with a VA therapist which had helped 
somewhat with his PTSD.  However, he said that he still had 
trouble sleeping at night.  He said that when he had been on 
Paxil in the past, he had slept better.  He guessed that 
nightmares were waking him up.  He also reported that his 
wife said that he did not listen to her anymore, and he got 
distracted when other people were talking.  On mental status 
examination, he was well nourished, and appropriately 
depressed and groomed.  He was alert and oriented in all 
spheres to person, place and time.  His speech was soft.  His 
affect was normal, and mood was normal.  He appeared to be 
anxious.  He denied suicidal ideation.  His thoughts were 
logical and memory was intact.  He denied auditory and visual 
hallucinations, delusions, and paranoia.  Insight and 
judgment were fair.  The diagnoses were generalized anxiety 
disorder and rule out post-traumatic stress disorder.  

A written statement dated in January 2007 from Mitchell 
Young, Ph.D., reflects that he had been treating the veteran 
for sixteen months for PTSD.  The veteran reportedly had 
symptoms that were severe and chronic, including intrusive 
thoughts and images, outbursts of anger and rage, isolation 
and alienation, sleep disturbance with nightmares, intense 
psychological distress, major efforts of thought avoidance, 
about Vietnam, and severely diminished interest in 
significant activities.  He also reportedly experienced 
outbursts of anger, rage and hypervigilance.  He had 
anhedonia, alexthymia, mood swings, distorted thoughts and 
cognitions, and survivor guilt.  His condition was considered 
chronic, and the prognosis was considered poor.  A statement 
from Dr. Young dated in November 2007 contains similar 
information.  

The report of a PTSD examination conducted by the VA in June 
2007 reflects that the examiner reviewed the claims file.  
The veteran started the examination by stating that he was 
not doing too well.  He said that his primary problem was 
with sleeping.  He said that his wife told him that he fights 
all night long.  He indicated that he had nightmares of 
someone chasing him.  He also reported intrusive thoughts 
which had been worsened by the current war.  He said that he 
thought a lot about how he could have gotten killed.  He got 
startled easily and little things would cause him to jump.  
He reported being married to his second wife for eight years.  
He said that she realized that he had problems, and that 
their communication was not great.  

On mental status examination, the veteran was casually 
groomed.  He was fully cooperative and gave no reason to 
doubt the information supplied.  Eye contact was somewhat 
limited.  He displayed some dysphoria.  His speech was within 
normal limits with regard to rate and rhythm.  His mood was 
generally depressed and affect was appropriate.  Thought 
processes and associations were logical and tight.  There was 
no loosening of associations and no confusion was noted.  
Memory was grossly intact.  He was oriented in all spheres.  
He did not report hallucinations and no delusional material 
was noted.  His insight and judgment were adequate.  The 
veteran denied suicidal or homicidal ideation.  The diagnosis 
was post-traumatic stress disorder, chronic.  The examiner 
assigned a GAF score of 49.  

The VA examiner commented that he believed that the veteran's 
symptoms were moderate and had persisted for years.  He did 
not see evidence that the symptoms would change over the next 
six to twelve months.  The examiner stated that he did not 
find evidence that the PTSD symptoms precluded employment.  
The veteran did report some social isolation, but there was 
no impairment in thought processing or communication noted, 
and the examiner stated that he did not find evidence that 
PTSD symptoms precluded activities of daily life.  

After reviewing all relevant evidence, the Board finds that 
during the period from December 6, 2002, to September 14, 
2005, the post-traumatic stress disorder resulted in 
disturbances of motivation and mood, but has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.  The report of 
a VA mental examination conducted in December 2003 as well as 
the treatment records from this period show that such 
symptoms contemplated for a higher rating were not present.  
With respect to whether he has a flat affect, the December 
2003 examination report noted that his affect was normal.  
Regarding whether he has circumstantial, circumlocutory, or 
stereotyped speech, the December 2003 examination noted that 
his speech was within normal limits with regard to rate and 
rhythm.  Panic attacks are not mentioned in any of the 
evidence, nor were problems with understanding complex 
commands.  Although the veteran has reported complaints of 
memory loss, the private medical record dated in May 2003 
noted that his memory was intact, and the VA examination 
report of December 2003 noted that no gross impairment of 
memory was observed.  With respect to difficulty maintaining 
effective work and social relationships, the Board notes that 
the reported reason for terminating work was noted to be due 
to back problems rather than due to PTSD.  In addition, 
although the veteran has reported having no close friends, he 
has maintained a marriage for many years.  Thus the private 
and VA medical records from prior to September 13, 2005, are 
generally negative for the type of symptoms contemplated for 
a rating higher than 30 percent.  

The Board also finds that during the period from September 
14, 2005 to present, the service-connected PTSD did not cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  The medical treatment records as well as the 
report of a VA examination conducted in June 2007 show that 
the symptoms contemplated for a rating higher than 50 percent 
were not present.  For example, there has never been any 
mention of obsessional rituals, illogical speech, spatial 
disorientations, or neglect of appearance or personal 
hygiene.  Although a private treatment record dated in 
November 20007 indicates that the veteran has suicidal 
ideation, that assertion is contradicted by all other 
evidence of record.  A record dated in January 2006 from Asim 
A. Shah, M.D., noted that the veteran denied suicidal 
ideation.  He also denied suicidal ideation on the June 2007 
VA examination.  Overall, the findings more nearly 
approximated the criteria for a 50 percent rating rather than 
a 70 percent rating.  

In summary, the Board concludes that the criteria for an 
initial disability rating for PTSD higher than 30 percent for 
the period from December 6, 2002; and higher than 50 percent 
for the period from September 14, 2005 to the present date 
are not met.  

The Board further finds that referral of the case for 
assignment of an extra-schedular rating is not warranted as 
the veteran has already been granted a total rating based on 
individual unemployability due to service-connected 
disability based on the combined effects of his PTSD and 
service-connected diabetes with neuropathy.  








ORDER

An initial disability evaluation for post-traumatic stress 
disorder (PTSD) in excess of 30 percent for the period from 
December 6, 2002; and higher than 50 percent for the period 
from September 14, 2005 is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


